Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stott US 2016/0029572.
Regarding claim 1, Stott discloses a tray (150) for holding at least one planting pot and for growing a plant, the tray comprising multiple compartments (Stott, Figure 1) each for holding a respective planting pot, at least one fastening means (144) (Stott, ¶0267) for securing the planting pot, wherein the compartments each have a lower compartment portion to receive entirely the respective planting pot to be inserted (Stott is capable of performing this functional language), and a respective upper compartment portion comprising the fastening means (144) (Stott, Figure 3D) is formed at least by a compartment wall which is impenetrable to the root system, which is nonperforated.
Regarding claim 2, Stott further discloses the compartment wall of the upper compartment portion is entirely nonperforated (Stott, Figures 3a-d).
Regarding claim 3, Stott further discloses the lower compartment portion comprises a bottom forming a support for the planting pot (Stott, Figures 3a-d).
Regarding claim 4, Stott further discloses the lower compartment portion likewise has a nonperforated side wall in its upper third (Stott, Figures 3a-d).
Regarding claim 6, Stott further discloses the fastening means is configured to act on a planting pot rim of the planting pot to be inserted into the compartment (Stott is capable of performing this functional language).
Regarding claim 10, Stott further discloses the compartment comprises multiple fastening means around the periphery of the compartment wall (Stott, Figure 3D).

Response to Arguments
Applicant’s arguments, filed 08/18/2021, with respect to the rejection(s) of claim(s) 1-6, 8-13 and 16 under Aoyama have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stott.

Allowable Subject Matter
Claims 5, 7-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
See applicant’s arguments of 08/18/2021
Stott US 2016/0029572 discloses a tray (110) comprising multiple compartments (130). Not disclosed are the compartments each having a lower compartment portion to receive entirely the respective planting pot to be inserted. Stott does not disclose additional pots within the compartments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642